OPINION. Harrison, J.  Jurisaicpunish j. abltra^ct meiSora?’ The first and third sections of the Act of Eebruary 11th, 1875, “prescribing and defining the duties ■of Justices of the Peace in certain cases,” under which the appellant was indicted, are as follows : “ Section 1. That hereafter it shall be the duty of each -Justice of the Peace in this State to file an abstract of all the misdemeanors tried before him with the clerk of his county on or before the first day of the succeeding term of the Cir■cuit Court, giving the style of the case, the nature of the offense,'how he obtained jurisdiction of the case; whether the defendant was acquitted or convicted, and if convicted, the amount of the fine or punishment imposed.” “Section 3. Any persons violating any of the provisions ■of this act, shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in any sum, not less than twenty-five nor more than fifty dollars, to be recovered by suit before a Justice of the Peace.” . The appellant contends that the offense created by the-act is only cognizable before a Justice of the Peace, and the offender is to be proceeded against, not by a criminal prosecution, but by suit or civil action. Such a construction of the act is wholly untenable. The words “tobe recovered by suit before a Justice of the Peace,"' in the third section, are inaptly used. Their evident meaning is not such as they literally import, but from the subject matter of the act and the context, is that the prosecution for-the offense shall be before a Justice of the Peace ;. and as thus interpreted, does not'restrict the jurisdiction of' the offense to Justices of the Peace.  jurisciictions in a n o r s rent!CU1’’ The jurisdiction in criminal cases is fixed b^r the constitu- and in misdemeanors is concurrent in the Circuit Courts and Justices of the Peace, and it is not in the power of the legislature to deprive the Circuit Courts of such jurisdiction in any case. The State v. Devers, 34 Ark., 184. No particular objection to the indictment has been shown, It contains, we think, a¡n averment of every fact necessary to constitute the offense, and with sufficient certainty and distinctness, and the demurrer to it was correctly overruled. As the prosecution were necessarily in the name of the-State, and the names of the persons tried before him were stated in the abstract of cases which he filed, the style of' them was substantially given. There was also a substantial, if not a literal compliance, with the statute in every other particular, except as to how, or the manner in which,, he obtained jurisdiction in the case, as to which the abstract, was silent. Except as provided by Section 2023, Gantt's Digest,. where the prosecution before a Justice of the Peace is upou the complaint of some one other than an officer, a bond for the payment of the costs must be given. Sections 2020, 2022. Such information, having relation to the costs in the.case, was therefore deemed important by the Legislature, for the protection of the interests of the county, and the requirement of the Statute in that regard was as material as in any other of the matters named. The abstract filed by the appellant was therefore not such as the statute required, and though he may not have wilfully or intentionally failed to file such, and have honestly thought that the imperfect one filed by him was sufficient, and in compliance with the statute, that would not excuse him, and he was nevertheless guilty of the offense with which he was charged. His duty was a plain one, and he might, with reasonable diligence and attention, have known and done it. We find no error in the rulings of the court during the trial, or in refusing to grant a new trial.  power of odurt^to 1' 6 HI O V 0; officer. A Circuit Court has power to remove a county or township officer from office, upon conviction of non-feasance in office. Const. Art VII, Sec. 27; Act. of March 9, 1877; Allen v. The State, 32 Ark., 241. The judgment is affirmed.